Case 1:17-cv-01160-LMB-JFA Document 100 Filed 08/23/19 Page 1 of 1 PageID# 2056



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division


DENISE BAKER,for herself and on behalf of
all similarly situated individuals

               Plaintiff,
                                                                l:17-cv-1160(LMB/JFA)


NAVIENT SOLUTIONS,LLC

               Defendant.



                         ORDER APPROVING CYPRES RECIPIENT
                        AND AUTHORIZING CY PRES DISTRIBUTION



        The Court, having considered the Joint Motion for Entry of Order Approving Cy Pres

 Recipient and Authorizing Cy Pres Distribution [Dkt. No. 98], and all other papers submitted by

 the parties in connection therewith, finds good cause for the relief requested. Accordingly, the

 Motion [Dkt. No. 98] is GRANTED,and it is hereby

        ORDERED that the National Endowment for Financial Education("NEFE")is approved

 as the cy pres recipient in this civil action and the Settlement Administrator, Rust Consulting,

 Inc., is authorized to distribute to NEFE the $89,255.60 remaining in remaining in the Settlement

 Fund as of August 14, 2019.

        The Clerk is directed to forward copies ofthis Order to counsel of record.

       Entered this.-jS day of August, 2019.
Alexandria, Virginia


                                                                Leonie M.Brinkema
                                                                United States District Judge
